                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD P. PARDUCCI,                             Case No. 18-cv-07162-JST
                                                       Plaintiff,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                 v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10     OVERLAND SOLUTIONS, INC., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable William H. Orrick for consideration of whether the case is related to Parducci v.

                                  15   Overland Solutions, Inc., 17-cv-06692-WHO.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 26, 2019
                                                                                      ______________________________________
                                  18
                                                                                                    JON S. TIGAR
                                  19                                                          United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
